This conviction was for burglary. The certiorari prayed for will be refused. Admit the entry on the minutes of the court is informal, it will not vitiate this judgment. The judge did approve said minutes for the term, and that is sufficient. A failure of the judge to approve and sign the minutes of his court will not invalidate a judgment entered during that term. The court did not err in permitting a witness to testify in the case, because he was then under conviction of a felony, it being shown that he had not been sentenced at the time he so testified. This question has been settled heretofore by the opinions of this court. Arcia v. State, 26 Tex.Crim. App., 193; Woods v. State, 26 Tex.Crim. App., 490. The charge in appropriate terms submits the issues suggested by the evidence. The ownership was alleged in Haber alone. The proof supported this allegation. Therefore the State was not required to prove the nonconsent of Sanger, who owned an interest in the stolen goods, but lived in Dallas, and was not in possession of either the house burglarized or the goods taken therefrom. The court correctly refused appellant's requested instruction requiring an acquittal, because the State failed to prove Sanger's non-consent. The court did not err in refusing the special charge asked by the accused in regard to reasonable doubt and presumption of innocence. These principles of law were fully embodied in the charge given by the court, and it was unnecessary to repeat them in another form. This is also well settled. The evidence amply supports the verdict. The circumstances were sufficient to justify the conviction, independent of the testimony of the accomplice. The judgment is affirmed.
Affirmed.